DETAILED ACTION
	This action is responsive to 12/01/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display device with a thin bezel in which connection wires pass through an active area of the display, wherein the display device can reduce a difference in luminance between areas that may be caused by process deviations of conductive layers.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
1) “A display device comprising: a plurality of pixels; a substrate comprising an active area in which the plurality of pixels is disposed and a non-active area disposed on a side of the active area; a first data conductive layer disposed on the substrate and comprising a plurality of signal wires connected to the plurality of pixels; a first insulating layer disposed on the first data conductive layer; a second data conductive layer disposed on the first insulating layer and comprising a connection wire connected to some of the plurality of signal wires and a plurality of dummy wiring patterns that is disconnected from the plurality of signal wires; a second insulating layer disposed on the second data conductive layer; and a pixel electrode disposed on the second insulating layer, wherein the plurality of dummy wiring patterns is separated from one another at a disconnection, wherein the second insulating layer comprises a first portion disposed on the dummy wiring patterns, a second portion disposed on the disconnection, and a third portion disposed on at least a portion of the connection wire, and wherein a second thickness of the second portion is different from a third thickness of the third portion”, as recited in independent claim 1. Claims 2-12 depend from and recite limitations that further limit claim 1, and are therefore equally allowed.
2) “A display device comprising: an active area in which a plurality of pixels is disposed and arranged in a matrix, and a non-active area disposed on a side of the active area in a first direction and including a pad region, a plurality of non-active fan-out wires disposed in the non-active area and connected to the pad region; a plurality of signal wires extending in the first direction to cross the active area and connected to the plurality of pixels; a plurality of connection wires that at least partially passes through the active area and connects some of the plurality of non-active fan-out wires with some of the plurality of signal wires; and a plurality of dummy wiring patterns disposed in the active area to cross some of the connection wires, wherein the plurality of connection wires and the plurality of dummy wiring patterns are formed of a conductive layer disposed on a same layer, and wherein the display device further comprises a plurality of disconnections at which the plurality of dummy wiring patterns is separated, and a plurality of dummy grooves 48formed on the plurality of connection wires and spaced apart from one another by a same spacing as the plurality of disconnections”, as recited in independent claim 13. Claims 14-24 depend from and recite limitations that further limit claim 13, and are therefore equally allowed.
Representative references include the following:
Jeong et al. (US Pub. 2019/0206976, US Patent 10,727,293 B2), which is commonly assigned with the instant application, teaches a display apparatus having an active area (DA), a non-active area (PA), first data conductive layer (data conductive pattern (SEa, SEb, DEa, DEb, and DL)), a first insulation layer 140 on the first data conductive layer, a second data conductive layer (CP, CDL) on the first insulation layer 140, a second insulation layer 150 disposed on the second conductive layer, and a pixel electrode (EL1) disposed on the second insulation layer 150. However, Jeong fails to teach or suggest the limitations underlined above with respect to independent claims 1 and 13.
Tanaka et al. (US Pub. 2019/0278145) teaches a display panel that achieves narrowing at least a frame region provided with a drive circuit configured to supply a data signal. The display panel includes a plurality of connection lines 120P that are provided correspondingly for data lines 12P other than data lines 12Q, wherein dummy lines 221 and 222 are provided (see fig. 3) in a manner to achieve equal aperture ratios of pixels (pix) in a configuration that achieves reduction in luminance unevenness. However, similarly to Jeong et al., Tanaka et al. fails to teach or suggest the limitations underlined above with respect to independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627